Citation Nr: 1531797	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for mechanical low back strain (low back disability).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1971 to November 1973 and from February 1974 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2015, and a copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that his low back disability has worsened since his last VA examination.  See Board Hearing Transcript at 13.  Specifically, he notes that his back pain has increased, affecting his ability to stand and causing him to have to constantly adjust his position.  He also reports incapacitating episodes of back pain.  As such, a contemporaneous examination is necessary to determine the current severity of his low back disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  As the matter is being remanded, updated VA treatment records must also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain all VA treatment records dated since December 2013.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The examiner should review the claims folder, and all indicated testing should be conducted.

The examiner should report the range of motion of the low back in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins. Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner shall inquire as to periods of flare-up and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination. 

The examiner should identify any neurologic impairment resulting from the low back disability.
The examiner should further describe how the symptoms of his low back disability affect his occupational functioning.  A complete rationale for all opinions expressed shall be provided.

3.  Then readjudicate the issue on appeal in light of the new evidence obtained.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




